DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kirino (US20130056122) in view of Shota (WO2016063785, with US20170355228 as the US equivalent) and Mizawa (JPH115261).
Regarding claim 1, Kirino teaches a method for manufacturing a tire comprising:
a splice process of winding a laminated body (Fig 2, 5) around an outer circumference of a tire forming drum ([0021]) and
bonding a winding starting end and a winding finishing end of the laminated body with each other ([0021]), the laminated body having a trilayer structure comprising:
a film containing, as a main component, a thermoplastic resin or a thermoplastic elastomer composition containing a mixture of a thermoplastic resin and an elastomer (“inner liner layer” in Fig 2 and 5, [0016]);
and a pair of rubber sheets laminated on both surfaces of the film, wherein, on the tire forming drum, the pair of rubber sheets comprises an inner rubber sheet  (“protective layer” in Fig 2 and 5, [0017]) being a layer on a side of the tire forming drum with respect to the film and an outer rubber sheet (“rubber layer” in Fig 2 and 5, [0017, 0022]) being a layer arranged on a side opposite to the tire forming drum with respect to the film,
While Kirino does not explicitly disclose that the film has a thickness of 0.03 to 0.15 mm or that each of the pair of rubber sheets has a thickness of from 0.2 mm to 1.0 mm, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to so as: A) Kirino does teach that the film can have a thickness of 0.1 mm ([0032], which is within the claimed film thickness range of 0.03 mm to 0.15 mm) and B) Shota, which is within the tire manufacturing art, teaches that a pair of rubber sheets (“rubber sheet” (3A)) laminated on both surfaces of a film (“film” (2))  would have a thickness of 0.2 to 1.0 mm to prevent heat degradation of the film while avoiding increasing the tire weight ([0060]).
	While Kirino does not disclose the exact configuration of the ends of the laminated bodies during the process, Kirino does not teach away from any specific configuration of the ends as “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” (See MPEP 2141.02 (VI)). Furthermore, it is known in the art for the ends of laminated bodies to be angled, as Mizawa, which teaches a tire manufacturing process, teaches that the end of the inner liner comprises of an inclined surface for the benefit of preventing crack development at the splice position ([0009], Fig 2 and 3). The combination of the ends taught by Mizawa with the process of Kirino would result in a three layer laminated body where an end of the inner rubber sheet at the winding starting end being positioned on a side opposite to a winding direction of the laminated body with respect to an end of the film, an end of the outer rubber sheet at the winding starting end being positioned on a side of the winding direction of the laminated body with respect to the end of the film, and an outer surface of the outer rubber sheet at the winding starting end and an inner surface of the inner rubber sheet at the winding finishing end being brought into contact with each other by overlapping and bonding the winding starting end and the winding finishing end of the laminated body with each other (See Modified Kirino Fig 5 below). Examiner notes that the limitation of “an end of the outer rubber sheet at the winding starting end being positioned on a side of the winding direction of the laminated body with respect to the end of the film” will be interpreted as meaning the end of the outer rubber sheet at the winding starting end will be positioned on the same side as the winding direction of the laminated body with respect to the end of the film, as opposed to being positioned on the opposite side of the winding direction of the laminated body with respect to the end of the film.

    PNG
    media_image1.png
    375
    943
    media_image1.png
    Greyscale
[AltContent: textbox (Modified Kirino Fig 5 showing the implementation of Mizawa’s angled ends with Kirino’s laminated structure with the winding direction being towards the left. Figure is not drawn to scale.)]	

It would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application to incorporate the ends of Mizawa with the process of Kirino for the benefit of crack prevention.
Regarding claim 2, modified Kirino teaches all limitations of claim 1 as set forth above. Additionally, the combined teachings of Kirino and Mizawa teach that the winding starting end comprises an end surface being an inclination surface, such that the end of the inner rubber sheet at the winding starting end is positioned on the side opposite to the winding direction of the laminated body with respect to the end of the film, and the end of the outer rubber sheet at the winding starting end is positioned on the side of the winding direction of the laminated body with respect to the end of the film (see Modified Kirino Fig 5 above).
	Regarding claim 4, modified Kirino teaches all limitations of claim 1 as set forth above. Additionally, the combined teachings of Kirino and Mizawa teach that an angle formed by a straight line, which connects the end of the inner rubber sheet at the winding starting end to the end of the outer rubber sheet at the winding starting end, with respect to a direction perpendicular to an outer surface of the tire forming drum is from 60o to 75o  (15o to 30o with respect to the longitudinal direction of the sheet, which includes part of the claimed range of 20o to 70o, Mizawa [0009]).
	Regarding claim 5, modified Kirino teaches all limitations of claim 1 as set forth above. Additionally, the combined teachings of Kirino and Mizawa teach that an end of the outer rubber sheet at the winding finishing end is positioned on the side of the winding direction of the laminated body with respect to the end of the film, and an end of the inner rubber sheet at the winding finishing end is at a same position as the end of the film or is positioned on the side opposite to the winding direction of the laminated body with respect to the end of the film (see Modified Kirino Fig 5 above).
	Regarding claim 6, modified Kirino teaches all limitations of claim 5 as set forth above. Additionally, the combined teachings of Kirino and Mizawa teach that the winding finishing end comprises an end surface being an inclination surface, such that the end of the outer rubber sheet at the winding finishing end is positioned on the side of the winding direction of the laminated body with respect to the end of the film, and the end of the inner rubber sheet at the winding finishing end is positioned on the side opposite to the winding direction of the laminated body with respect to the end of the film (See Modified Kirino Fig 5 above).
	Regarding claim 8, modified Kirino teaches all limitations of claim 5 as set forth above. Additionally, the combined teachings of Kirino and Mizawa teach that an angle formed by a straight line, which connects the end of the inner rubber sheet at the winding finishing end to the end of the outer rubber sheet at the winding finishing end, with respect to a direction perpendicular to the outer surface of the tire forming drum is from 60o to 75o  (15o to 30o with respect to the longitudinal direction of the sheet, which includes part of the claimed range of 20o to 70o, Mizawa [0009]).
Regarding claim 9, modified Kirino teaches all limitations of claim 1 as set forth above. While modified Kirino does not explicitly teach that a length of a portion in which the outer surface of the outer rubber sheet at the winding starting end and the inner surface of the inner rubber sheet at the winding finishing end are brought into contact with each other is from 5 mm to 20 mm, it would have been obvious to a person of ordinary skill in the art prior to the earliest effective priority date to do so as Shota teaches that the length of a portion in which the outer surface of the outer rubber sheet at the winding starting end and the inner surface of the inner rubber sheet as the winding finishing end are brought into contact with each is in the range of 3 to 25 mm ([0036] which overlaps with the claimed range of 5 mm to 20 mm), for the benefit of ensuring good adhesion between the sheets while avoiding degrading tire uniformity ([0036]).
	Regarding claim 10, modified Kirino teaches all limitations of claim 1 as set forth above. Additionally, Kirino teaches that the film contains nylon (Table II).
	Regarding claim 14, modified Kirino teaches all limitations of claim 1 as set forth above. Additionally, Kirino teaches preparing the laminate body for vulcanizing and that the laminate body comprises of components to aid in vulcanization ([0023-24], implying that the laminate body undergoes a vulcanization step, implying that the layer is at least not fully vulcanized until after the step).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kirino (US20130056122), Shota (WO2016063785, with US20170355228 as the US equivalent) and Mizawa (JPH115261) in further view of Seto (US20150321433).
	Regarding claim 3, modified Kirino teaches all limitations of claim 2 as set forth above. Mizawa also teaches that the inclination surface of the winding starting end is formed by cutting an end of the laminated body with a blade before being wound on the tire forming drum ([0019]). While Mizawa does not explicitly teach that the blade is at a temperature of 100oC or higher, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date of the instant application to do so, as Seto, which teaches a tire manufacturing process, teaches that when cutting a laminated sheet, the cut should be at temperatures above 60oC ([0035]) (which includes the range of 100oC and higher), such as at 130oC ([0062]), for the benefit ensuring an even cut ([0035]).
	Regarding claim 7, modified Kirino teaches all limitations of claim 6 as set forth above. Mizawa also teaches that the inclination surface of the winding finishing end is formed by cutting the winding finishing end of the laminated body with a blade before being wound on the tire forming drum ([0019]). While Mizawa does not explicitly teach that the blade is at a temperature of 100oC or higher, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date of the instant application to do so, as Seto, which teaches a tire manufacturing process, teaches that when cutting a laminated sheet, the cut should be at temperatures above 60oC ([0035]) (which includes the range of 100oC and higher), such as at 130oC ([0062]), for the benefit ensuring an even cut ([0035]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kirino (US20130056122) and Mizawa (JPH115261) in further view of either Hara (US20150290890), Hayashi (US20140124114) or Hashimura (US20110265937).
Regarding claim 13, modified Kirino teaches all limitations of claim 1 as set forth above. While modified Kirino does not explicitly teach that a process of compression bonding the winding starting end the winding finishing end overlapping with each other between the splice process and a vulcanization process, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as the process of compression bonding to prepare a multilayered structure in a tire is well known in the art, as demonstrated by Hara ([0031]), Hayashi ([0314]) or Hashimura ([0017], for the benefit of ensuring bonding between layers without the inclusion of air pockets).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/               Examiner, Art Unit 1749                                                                                                                                                                                         
/ROBERT C DYE/               Primary Examiner, Art Unit 1749